

116 HRES 977 IH: Expressing support for the designation of June 5, 2020, as “National Gun Violence Awareness Day” and June 2020 as “National Gun Violence Awareness Month”.
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 977IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Ms. Kelly of Illinois submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the designation of June 5, 2020, as National Gun Violence Awareness Day and June 2020 as National Gun Violence Awareness Month.Whereas each year in the United States, more than—(1)37,500 individuals are killed and 73,300 individuals are wounded by gunfire;(2)13,300 individuals are killed in homicides involving firearms;(3)22,900 individuals die by suicide using a firearm; and(4)470 individuals are killed in unintentional shootings;Whereas, since 1968, more individuals have died from guns in the United States than have died on the battlefields of all the wars in the history of the United States;Whereas by 1 count, in 2019 in the United States, there were 417 mass shooting incidents in which not fewer than 4 people were killed or wounded by gunfire;Whereas, in 2019 in the United States, there were at least 130 incidents of gunfire on school grounds, resulting in 33 deaths and 77 injuries;Whereas every year in the United States, approximately 3,000 children and teens are killed by gun violence, and 13,000 children and teens are shot and wounded;Whereas approximately 7,600 people in the United States under the age of 25 die because of gun violence annually, including Hadiya Pendleton, who, in 2013, was killed at 15 years of age in Chicago, Illinois, while standing in a park;Whereas the deadly toll of daily gun violence has continued even during the COVID–19 pandemic;Whereas, on June 5, 2020, to recognize the 23d birthday of Hadiya Pendleton (born June 2, 1997), people across the United States will recognize National Gun Violence Awareness Day and wear orange in tribute to—(1)Hadiya Pendleton and other victims of gun violence; and(2)the loved ones of those victims; andWhereas June 2020 is an appropriate month to designate as National Gun Violence Awareness Month: Now, therefore, be itThat the House of Representatives—(1)supports—(A)the designation of National Gun Violence Awareness Month and the goals and ideals of that month; and(B)the designation of National Gun Violence Awareness Day in remembrance of the victims of gun violence; and(2)calls on the people of the United States to—(A)promote greater awareness of gun violence and gun safety;(B)wear orange, the color that hunters wear to show that they are not targets, on National Gun Violence Awareness Day;(C)concentrate heightened attention on gun violence during the summer months, when gun violence typically increases; and(D)bring community members and leaders together to discuss ways to make communities safer.